Citation Nr: 1547969	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to DM, posttraumatic stress disorder (PTSD), and/or herbicide exposure. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to DM. 

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to DM. 

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to DM. 

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to DM. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing has been associated with the claims file.  

The case was most recently before the Board in August 2014 when it was remanded for additional development.  A subsequent May 2015 rating decision awarded service connection for PTSD.  As that action constituted a full grant of the benefit sought on appeal with respect to that claim, it is no longer before the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required before the Veteran's claims can be adjudicated.  The Board notes that documents provided by the Veteran's congressman in October 2013 included a copy of his DD Form 214N, report of transfer or discharge, that indicates service in the Republic of Vietnam.  However, a copy of the Veteran's DD Form 214N certified by a VA employee, presumably in association with an October 1973 application for VA education benefits, is absent report of Vietnam service.  The copy of this document included with the Veteran's service personnel file received by VA in October 1973 is also absent report of Vietnam service.  The Board finds that it is unclear if the Veteran's service discharge report has been corrected or revised and that further action as to this matter is required prior to appellate review.  

Additionally, in a September 2015 brief, the Veteran's representative asserted that the Veteran's service-connected PTSD aggravated his coronary artery disease.  An opinion should be obtained addressing this secondary theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran either provide a certified copy of his DD Form 214N or information as to approximately when his service discharge was corrected or revised.  

2.  If necessary after completion of directive # 1, the AOJ should request that the appropriate service department verify the Veteran's service in Vietnam.  All efforts to verify the claimed Vietnam service should be documented in the appellate record.  

3.  Obtain all pertinent VA medical records not yet associated with the record.  

4.  Obtain a medical opinion from an appropriate medical specialist addressing whether it is at least as likely as not (50 percent probability or greater) the Veteran has coronary artery disease that is due to or has been permanently aggravated by a service-connected disability.  All necessary examinations, tests, and studies should be conducted.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



